THE STATE OF SOUTH CAROLINA
               In The Supreme Court

Jimmie Aiken, Leila Brown, Vernonda Cohen, Carla
David, Anthony Sabb, James Ginn, and Shirley Rice, as
named Plaintiffs representing a class of South Carolina
citizens, Respondents,

v.

South Carolina Department of Revenue, Appellant.

Appellate Case No. 2017-001790



              Appeal from Orangeburg County
        Diane Schafer Goodstein, Circuit Court Judge


                    Opinion No. 27944
     Heard September 25, 2019 – Filed February 12, 2020


             REVERSED AND REMANDED


General Counsel Jason P. Luther, Counsel for Litigation
Dana R. Krajack and Counsel for Litigation Sean G.
Ryan, all of Columbia, for Appellant.


Robert N. Hill, of Lexington, Mark B. Tinsley, of Gooding &
Gooding, PA, of Allendale, Daniel W. Williams, of Bedingfield
& Williams, LLC, of Barnwell and Charles H. Williams, of
Williams & Williams, of Orangeburg, for Respondents.
JUSTICE JAMES: Respondents, individually and as members of a putative class,
brought this declaratory judgment action against the Department of Revenue seeking
refunds of amounts garnished from their wages by the Department to satisfy
delinquent debts they allegedly owe to other governmental entities. The merits of
the case are not before the Court, as the sole issue on appeal arises from the circuit
court's grant of Respondents' motion to strike one defense from the Department's
answer to Respondents' second amended complaint.

       In the stricken defense, the Department alleges subsection 12-60-80(C) of the
South Carolina Revenue Procedures Act (the RPA)1 prohibits this action from
proceeding as a class action against the Department. The Department appealed the
circuit court's order to the court of appeals, and we certified the Department's appeal
pursuant to Rule 204(b) of the South Carolina Appellate Court Rules. We reverse
the circuit court and hold this case cannot proceed as a class action against the
Department.

                                          I.

      Each named Respondent allegedly owes or owed money to either Allendale
County Hospital or The Regional Medical Center in Orangeburg. Both hospitals are
governmental entities. The hospitals contracted with the Department to collect the
alleged debts pursuant to section 12-4-580 of the South Carolina Code (2014).
Section 12-4-580 is known as the Governmental Enterprise Accounts Receivable
(GEAR) program and provides in pertinent part:

              The department and another governmental entity may
              contract to allow the department to collect an outstanding
              liability owed the governmental entity. In administering
              the provisions of those agreements, the department has all
              the rights and powers of collection provided pursuant to
              [Title 12] for the collection of taxes and all the rights and
              powers authorized the governmental entity to which the
              liability is owed.

1
    S.C. Code Ann. §§ 12-60-10 to -3390 (2014 & Supp. 2019).
S.C. Code Ann. § 12-4-580(A). Respondents contend the Department's use of
section 12-4-580 (the GEAR program) and section 12-54-130 of the South Carolina
Code (2014) (the wage garnishment statute) to collect these debts is unlawful for
various reasons; the particulars of this contention are not before us.

       Respondents seek to represent a class of all persons similarly situated to them,
and also seek to include in the class those persons whose wages were garnished to
collect other types of delinquent debts, including student loan debt, tenant debt, and
child care debt. In its answer, the Department alleged subsection 12-60-80(C) of the
RPA prohibits this action from proceeding as a class action. Subsection 12-60-80(C)
provides:

             Notwithstanding subsections (A) and (B), a claim or action
             for the refund of taxes may not be brought as a class action
             in the Administrative Law Court or any court of law in this
             State, and the department, political subdivisions, or their
             instrumentalities may not be named or made a defendant
             in any other class action brought in this State.

Respondents moved to strike this defense. The Department argued the delinquent
debts it collects are "taxes" under subsection 12-60-30(27) of the RPA (2014);
therefore, the Department contended, the first clause in subsection 12-60-80(C)
prohibits Respondents' putative class action because it is an action seeking "the
refund of taxes." The Department also argued that even if the delinquent debts are
not "taxes," the second (or "catchall") clause of subsection 12-60-80(C) bars "any
other" class action against the Department.

       In granting Respondents' motion to strike, the circuit court ruled the first
portion of subsection 12-60-80(C) does not apply to this case because the delinquent
debts garnished from Respondents' wages are not "taxes" as that term is defined in
subsection 12-60-30(27) of the RPA or as that term is commonly understood. The
circuit court also rejected the Department's contention that the catchall clause of
subsection (C) bars any other class actions against the Department. The circuit
court's reasoning was threefold. First, the circuit court ruled this interpretation runs
afoul of the one-subject rule set forth in Article III, section 17 of the South Carolina
Constitution because it "multiplies the number of subjects within the same Act" that
enacted subsection (C). In support of this ruling, the circuit court noted subsection
(C) was enacted as part of Act No. 69 of 2003, and the title to Act 69 contains no
reference to the RPA barring all class actions against the Department. Second, the
circuit court ruled that had the General Assembly intended to bar class actions over
non-tax debt, the General Assembly would have placed the bar in the GEAR statute
(section 12-4-580) and not in the RPA. Third, the circuit court ruled that interpreting
the second clause of subsection 12-60-80(C) to prohibit any and all other class
actions against the Department would violate the doctrine of ejusdem generis.

       The Department raises two basic arguments in this appeal. First, the
Department argues the debts it has collected from Respondents fall within the
definition of "taxes" as set forth in subsection 12-60-30(27) of the RPA. As such,
the Department contends, Respondents' action is an action for the refund of "taxes,"
thereby invoking the prohibition of class actions for the refund of taxes as set forth
in the first clause of subsection 12-60-80(C) of the RPA. Second, the Department
contends that even if Respondents' action is not an action for the refund of "taxes,"
the second, or "catchall," clause of subsection 12-60-80(C) prohibits this and all
other class actions against the Department. We hold the catchall clause of subsection
12-60-80(C) of the RPA prohibits this action from proceeding as a class action
against the Department.

                                          II.

      "An issue regarding statutory interpretation is a question of law." Lightner v.
Hampton Hall Club, Inc., 419 S.C. 357, 363, 798 S.E.2d 555, 558 (2017) (quoting
Univ. of S. Cal. v. Moran, 365 S.C. 270, 274, 617 S.E.2d 135, 137 (Ct. App. 2005)).
"[T]his Court reviews questions of law de novo." Id. (alteration in original) (quoting
Town of Summerville v. City of N. Charleston, 378 S.C. 107, 110, 662 S.E.2d 40, 41
(2008)).

       "Where the statute's language is plain and unambiguous, and conveys a clear
and definite meaning, the rules of statutory interpretation are not needed and the
court has no right to impose another meaning." Hodges v. Rainey, 341 S.C. 79, 85,
533 S.E.2d 578, 581 (2000). What the General Assembly says in the text of the
statute is the best evidence of its intent, and this Court is bound to give effect to the
legislature's expressed intent. Id.

      Again, subsection 12-60-80(C) provides:
             Notwithstanding subsections (A) and (B), a claim or action
             for the refund of taxes may not be brought as a class action
             in the Administrative Law Court or any court of law in this
             State, and the department, political subdivisions, or their
             instrumentalities may not be named or made a defendant
             in any other class action brought in this State.
(emphasis added to catchall clause). The answer to the question of whether this
action may proceed as a class action is found in our analysis of the catchall clause
of subsection (C). Therefore, we need not address the issue of whether the debts
purportedly owed by Respondents to the hospitals are "taxes" as that term is defined
in subsection 12-60-30(27) of the RPA. See Futch v. McAllister Towing of
Georgetown, Inc., 335 S.C. 598, 613, 518 S.E.2d 591, 598 (1999) (providing an
appellate court need not address remaining issues when the disposition of a prior
issue is dispositive of the appeal).

       The Department argues the catchall clause of subsection (C) unambiguously
provides the Department may not be named or made a defendant in any other class
action brought in this State. Respondents argue we should adopt the circuit court's
reasoning and affirm. As noted above, the circuit court's ruling that subsection (C)
cannot be interpreted to bar all class actions against the Department was threefold:
(1) the doctrine of ejusdem generis prohibits the Department's interpretation of the
catchall clause of subsection 12-60-80(C), (2) had the General Assembly intended
subsection (C) to apply to the instant case, it would have put the clause in the GEAR
statute, and (3) subsection (C)'s purported prohibition of all class actions against the
Department would violate Article III, section 17 of the South Carolina Constitution.
We will now review the circuit court's reasoning.

                                          A.

      The circuit court ruled the doctrine of ejusdem generis prohibits the catchall
clause of subsection (C) from being broadly interpreted to prohibit all class actions
against the Department. "Under the [ejusdem generis] doctrine, ordinarily when
general words follow the enumeration of particular classes or subjects, the general
words should be construed as limited only to those of the general nature or class
enumerated." State v. Wilson, 274 S.C. 352, 355, 264 S.E.2d 414, 415 (1980).
"However, the doctrine of 'ejusdem generis' is only a rule of construction to be
applied as an aid in ascertaining intent and has no application where it clearly
appears that no such limitation was intended." Id. We hold subsection 12-60-80(C)
indicates no intent to limit or restrict the general words "any other class action" in the
catchall clause of subsection (C) to the specific subject of "taxes" set forth in the first
portion of subsection (C). To interpret the catchall clause in this fashion would
simply amount to an unnecessary re-recitation of the first portion of subsection (C);
this would be an absurd and forced construction of the catchall clause of subsection
(C). See Matter of Decker, 322 S.C. 215, 219, 471 S.E.2d 462, 463 (1995) ("A
statute should be so construed that no word, clause, sentence, provision or part shall
be rendered surplusage, or superfluous . . . ." (alteration in original) (quoting 82
C.J.S. Statutes § 346)).

                                            B.

       Next, the circuit court reasoned that had the General Assembly intended for
the catchall clause of subsection 12-60-80(C) to apply to the instant case (in which
Respondents seek a refund of amounts collected under the GEAR statute), it would
have placed the catchall clause in the GEAR statute. The Department contends we
should consider the timing of the General Assembly's enactment of subsection 12-
60-80(C) in relation to our decision in Gardner v. South Carolina Department of
Revenue, 353 S.C. 1, 577 S.E.2d 190 (2003). The plaintiffs in Gardner sought to be
certified as representatives of a class of all taxpayers who suffered a reduction in
their state income tax refunds after the Department collected debts under the
auspices of the Setoff Debt Collection Act (S.C. Code Ann. §§ 12-56-10 to -120
(2014)). The Setoff Debt Collection Act, like the GEAR statute, is a vehicle by
which the Department is allowed to collect debts owed to various governmental
agencies. The circuit court granted the plaintiffs' request for class certification
pursuant to Rule 23 of the South Carolina Rules of Civil Procedure. This Court
reversed the circuit court on January 27, 2003, holding the plaintiffs failed to
establish the element of commonality required by Rule 23. 353 S.C. at 22-23, 577
S.E.2d at 201. Four months after Gardner was decided, the General Assembly
passed legislation that included subsection 12-60-80(C). See Act No. 69, 2003 S.C.
Acts 718, 744. The Department argues the General Assembly intended to add
subsection (C) to section 12-60-80 on the heels of Gardner to make it clear that (1)
an action for the refund of taxes may not be brought as a class action in the
administrative law court or in any court of law in this State, and (2) the Department
may not be named or made a defendant in any other class action brought in this State.
We need not consider the timing of the General Assembly's introduction and
enactment of subsection 12-60-80(C), as we conclude the plain language of
subsection (C), by itself, clearly prohibits the instant action from proceeding as a
class action.

                                          C.

       Next, the circuit court concluded subsection 12-60-80(C)'s prohibition of all
class actions against the Department violates the one-subject rule of Article III,
section 17 of the South Carolina Constitution. This was error. Article III, section
17 provides, "Every Act or resolution having the force of law shall relate to but one
subject, and that shall be expressed in the title." Even if we were to agree that the
inclusion of subsection (C) multiplied the number of subjects in Act No. 69, the one-
subject rule does not apply because that act has been duly codified. See S.C. Tax
Comm'n v. York Elec. Coop., 275 S.C. 326, 333, 270 S.E.2d 626, 629-30 (1980)
(holding an act's constitutional defect under Article III, section 17, was eliminated
by "the proper inclusion" of that act in the codification of the code of laws); Colonial
Life & Accident Ins. Co. v. S.C. Tax Comm'n, 233 S.C. 129, 148, 103 S.E.2d 908,
917 (1958) (holding the deficiency that existed in the title of an act was of no
consequence after the provisions of the act were codified), superseded on other
grounds by Rule 208(b)(2), SCACR, as recognized in I'On, L.L.C. v. Town of Mt.
Pleasant, 338 S.C. 406, 526 S.E.2d 716 (2000).

                                          III.
       We hold the plain language of subsection 12-60-80(C) prohibits this action
from proceeding as a class action. We therefore reverse the circuit court and remand
this case for further proceedings consistent with this opinion. We express no opinion
on the merits of this case, and we express no opinion as to whether the Revenue
Procedures Act applies to other issues in this case.

REVERSED AND REMANDED.

BEATTY, C.J., KITTREDGE, HEARN and FEW, JJ., concur.